7 So. 3d 548 (2009)
James D. CHILDS, Appellant,
v.
David HERRARA; Accredited Home Lenders, Inc. as successor by merger to Aames Funding Corp. d/b/a Aames Home Loan; Theresa P. Childs/Koenig, Appellees.
No. 1D08-5651.
District Court of Appeal of Florida, First District.
February 12, 2009.
James D. Childs, pro se, for Appellant.
Candyce King of King & Dolaghan, P.A., Jacksonville, for Appellees.
PER CURIAM.
DISMISSED. See Fla. R.App. P. 9.110(b), 9.130(b). This dismissal is without prejudice to any right the appellant may have to obtain relief in the circuit court. See Snelson v. Snelson, 440 So. 2d 477 (Fla. 5th DCA 1983); Pompi v. City of *549 Jacksonville, 872 So. 2d 931 (Fla. 1st DCA 2004).
BARFIELD, ALLEN, and THOMAS, JJ., concur.